Arnold, J.,
delivered the opinion of the court.
The question presented for decision in this case is whether or not appellee is entitled to the statutory reward of one hundred dollars for arresting a person who had killed another, and was fleeing, or attempting to flee, before arrest. It appears from the record that Lewis Lackey was charged with murdering his wife in Itawamba County, in October, 1882; that, under a warrant issued by a jus*195tice of the peace of the county, he was arrested for this offense and tried and discharged by the justice of the peace; ' that shortly afterward Lackey, with his children, left for the State of Georgia, where he had formerly lived; that subsequently, under a requisition from the Governor of Mississippi, based on the same charge, appellee caused Lackey, to be arrested in Georgia, and brought him back and delivered him to the sheriff of Itawamba County. After some proceedings not necessary to be noticed in disposing of the case, appellee presented to the circuit court of that county his account for one hundred dollars against the county for making the last arrest and delivering the prisoner to the sheriff, which was allowed by the court. Afterward the account thus approved was presented to the board of supervisors of the county and they refused to allow it. Appellee took a bill of exceptions and appealed to the circuit court, where the judgment of .the board of supervisors was reversed and judgment rendered against the county for the amount of the account) and the board appealed to this court and assign for error that the circuit court erred in reversing the judgment of the board of supervisors and entering judgment in favor of appellee.
The decision of the board of supervisors should have been affirmed. The claim was not within the statute. Lackey had been arrested by another for the offense with which he was charged, and tried and discharged by a justice of the peace of the county, before he was arrested by appellee. By the very terms of the statute the allowance of such claim is authorized only when some one is arrested who has killed another, and is fleeing, or attempting to flee, before arrest, etc. Code 1880, §' 3035.

Reversed, and judgment final here for appellants.